Appeal from a judgment of the Erie County Court (Shirley Troutman, J.), rendered February 2, 2005. The judgment convicted defendant, after a nonjury trial, of criminal possession of stolen property in the fourth degree and unauthorized use of a vehicle in the second degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum:
On appeal from a judgment convicting him, following a bench trial, of criminal possession of stolen property in the fourth degree (Penal Law § 165.45 [5]) and unauthorized use of a vehicle in the second degree (§ 165.06), defendant contends that the evidence is legally insufficient to support his conviction of criminal possession of stolen property in the fourth degree because the People did not establish the value of the vehicle. Defendant did not specifically direct his dismissal motions to that alleged error and thus that contention is not preserved for our review (see People v Gray, 86 NY2d 10, 19 [1995]). We also reject the contention of defendant that he did not receive effective assistance of counsel. Viewing the evidence, the law, and the circumstances of this case, in totality and as of the time of the representation, we conclude that defense counsel provided meaningful representation (see generally People v Benevento, 91 NY2d 708, 712 [1998]; People v Baldi, 54 NY2d 137, 147 [1981]). Present—Hurlbutt, J.P., Martoche, Centra, Fahey and Green, JJ.